Citation Nr: 0532560	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-24 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to an initial compensable disability rating 
for residual scar from laceration of the left flank.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The veteran and his spouse testified before the undersigned 
at a Board videoconference hearing in September 2005.  A 
transcript of that hearing has been associated with the 
claims folder.   

The Board notes that the March 2004 rating decision also 
denied service connection for several other issues, each of 
which the veteran included in his July 2004 notice of 
disagreement.  However, his June 2005 substantive appeal 
perfected only the issues of service connection for the left 
knee, right elbow, left shoulder, and a psychiatric disorder.  
See 38 C.F.R. § 20.202 (2005).  In addition, during the 
September 2005 Board videoconference hearing, the veteran 
withdrew the claim for service connection for a psychiatric 
disorder.  See 38 C.F.R. § 20.204.  Therefore, the issues 
before the Board are limited to those issues stated above.  

In the July 2004 notice of disagreement, the veteran raised 
the issue of service connection for skin rashes due to 
herbicide exposure.  Although the RO issued a letter to the 
veteran concerning this issue in June 2005, there is no 
indication that it has actually adjudicated the claim.  The 
matter is therefore referred to the RO for the appropriate 
action.   



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a diagnosis of a 
current left knee disorder.

3.  There is no competent evidence of a diagnosis of a 
current right elbow disorder.

4.  There is no competent evidence of a diagnosis of a 
current left shoulder disorder.

5.  There is competent evidence indicating that the residual 
scar from laceration of the left flank is painful and tender 
and sensitive to touch.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Service connection for a right elbow disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for a left shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  The criteria for an initial 10 percent disability rating 
for residual scar from laceration of the left flank have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7804 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for a left knee 
disorder, a right elbow disorder, and a left shoulder 
disorder.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, review of the competent evidence of 
record discloses no evidence of a current left knee, right 
elbow, or left shoulder disability.  Specifically, private 
medical records reflect treatment for left knee cellulitis in 
July 1986.  There is no subsequent indication of any chronic 
left knee disability.  There is simply no evidence of any 
diagnosis or treatment of a chronic right elbow disability.  

Although private chiropractic records reflected a left 
shoulder adjustment in January 2002, there is no associated 
evidence demonstrating the current existence of any left 
shoulder disability.  

The veteran testified that he incurred left knee, right 
elbow, and left shoulder injuries in service and that he had 
experienced symptoms since that time.  He stated that he had 
current disorders from the injuries and that X-rays of the 
joints had shown bone chips or slivers.  The veteran is 
competent to describe what events may have happened to him in 
service.  However, as a lay person not trained or educated in 
medicine, he is not competent to offer an opinion as to 
whether he has a current disability for any of the joints at 
issue.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In addition, the Board notes that the medical 
evidence of record does not include reports of X-rays that 
confirm the veteran's testimony.  The veteran's recitation of 
what an X-ray or other medical report may have said is not 
competent evidence sufficient to establish the existence of a 
current disability.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (holding that "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Simply 
stated, the post-service medical evidence provides very 
negative evidence against this claim. 

Accordingly, in the absence of competent evidence of a 
current disability, the Board finds that the preponderance of 
the evidence is against service connection for a left knee 
disorder, a right elbow disorder, and a left shoulder 
disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.   

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residual scar from laceration of the left flank is 
currently evaluated as noncompensable (zero percent 
disabling) by analogy to Diagnostic Code (Code) 7805 (other 
scars) under 38 C.F.R. § 4.118.  Under Code 7805, a scar is 
rated based on limitation of function of the affected part.  

The veteran specifically alleges that he is entitled to a 10 
percent disability rating based on pain and tenderness in the 
scar pursuant to Code 7804.  The report of the September 2003 
VA dermatology examination specifically indicates that the 
scar was not tender.  However, during the September 2005 
Board hearing, the veteran testified that the scar was tender 
and sensitive to touch and that his clothes and belt rubbed 
on the scar and irritated it.  The Board finds that the 
testimony is credible regarding this issue.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (a veteran's sworn 
testimony, which cannot be ignored by the Board, can be 
sufficient to bring the evidence into relative equipoise).  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 10 percent disability 
rating for residual scar from laceration of the left flank 
under Code 7804.  38 C.F.R. §§ 4.3, 4.7.  To that extent, the 
appeal is granted.  The Board emphasizes that the evidence 
does not reflect associated limitation of motion and 
requisite size to warrant a rating of 20 percent under Code 
7801, the only other potentially applicable diagnostic code 
that provides for a rating greater than 10 percent.  Without 
taking into consideration all of the veteran's complaints, 
the current 10 percent evaluation could not be justified. 
  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2003, April 2003, May 2003, July 2003, and 
January 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  In addition, the June 2004 and May 2005 
statements of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board emphasizes that additional VCAA notice is not 
required for the "downstream" issue of the initial 
disability rating assigned for the residual scar from 
laceration of the left flank.  See VAOPGCPREC 8-2003 (holding 
that, if, in response to notice of a decision on a claim for 
which VA has already provided notice pursuant to 38 U.S.C.A. 
§ 5103(a), VA receives a notice of disagreement that raises a 
new, "downstream" issue, i.e., effective date, increased 
rating after an initial award of service connection, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue).  

The Board observes that the RO issued VCAA notice, discussed 
above, prior to the October 2003 and March 2004 adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Although the RO supplemented that 
information with information provided in the January 2005 
VCAA letter, there is no indication that doing so resulted in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  In addition, the January 
2005 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and a 
relevant medical examination.  Although the veteran provided 
releases to obtain private medical records in July 2003, he 
indicated at that time that he had already submitted all 
records from those providers.  Thus, the RO was not required 
to issue requests for those records.  Moreover, during the 
September 2005 Board hearing, the veteran confirmed that he 
had submitted all evidence relevant to his appeal.  

The Board notes that, in the July 2005 argument, the 
veteran's representative contended that a remand was required 
because the service medical records were incomplete and a 
medical examination and opinion concerning the etiology of 
the disorders at issue in the service connection claims was 
needed.  The Board emphasizes that, as discussed above, there 
is no competent evidence of a current disability for any of 
the disorders at issue.  Therefore, there is no basis for 
securing a medical examination and opinion pursuant to 
38 U.S.C.A. § 5103A(d).  In addition, additional service 
medical records, if available, would not provide the 
requisite evidence of a current disability.  Therefore, 
remanding the appeal to search for service medical records 
would not result in any benefit to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Thus, the Board finds that remanding the 
appeal for such additional development is not in order.  

The Board finds that the evidence, discussed above, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159 (c)(4) (2005).  As service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.


ORDER

Service connection for a left knee disorder, a right elbow 
disorder, and a left shoulder disorder is denied. 

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 10 percent 
for residual scar from laceration of the left flank is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


